Case 4:20-cv-01882-KAW Document1 Filed 03/16/20 Page 1 of 9

Lord Jesus Christ F I L EE D
Jason Levette Washington 4
[Mail] 5609 Foothill Boulevard MAR 16 2020 f
Oakland CA 94605 SUSAN Y. SOONG

CLERK, U.S. DISTRICT Coy
IOOTY Kieth Gt COUR
NORTH DISTRICT OF CALIFOR}

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Jason Levette Washington, Eevee 1 8 8 9
' '

 

 

 

Plaintiff,
Vs. ) CIVIL COMPLAINT
) FOR INJUNCTIVE RELIEF
Yassa Goba Washington, )
Does 1-5, )
Defendant(s) )
)
)
)
JURISDICTION

Pursuant to constitutional jurisdiction provided by US Const. Art. III §2, US Const. Amend. VII
and, 42 U.S. Code § 1985(3). Conspiracy to interfere with civil rights, the Plaintiff submits the

following civil complaint to the court in pursuit of monetary and injunctive relief from the Court.

MEMORANDUM OF LAW
US Const. Art. II] §2

Washington v Washington, Et Al. - 1

 

Kay
10

{1

12

13

14

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 4:20-cv-01882-KAW Document1 Filed 03/16/20 Page 2 of 9

The judicial power shall extend to all cases, in law and equity, arising under this
Constitution, the laws of the United States, and treaties made, or which shall be made,

under their authority;

US Const. Amend. VII
In Suits at common law, where the value in controversy shall exceed twenty dollars, the
right of trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise re-

examined in any Court of the United States, than according to the rules of the common

wT
rot

law. Set

te:

42 U.S. Code § 1985(3)

(3) Depriving persons of rights or privileges

If two or more persons in any State or Territory conspire or go in disguise on the highway
or on the premises of another, for the purpose of depriving, either directly or indirectly,
any person or class of persons of the equal protection of the laws, or of equal privileges
and immunities under the laws; or for the purpose of preventing or hindering the
constituted authorities of any State or Territory from giving or securing to all persons
within such State or Territory the equal protection of the laws; or if two or more persons
conspire to prevent by force, intimidation, or threat, any citizen who is lawfully entitled
to vote, from giving his support or advocacy in a legal manner, toward or in favor of the
election of any lawfully qualified person as an elector for President or Vice President, or
as a Member of Congress of the United States; or to injure any citizen in person or
property on account of such support or advocacy; in any case of conspiracy set forth in
this section, if one or more persons engaged therein do, or cause to be done, any act in
furtherance of the object of such conspiracy, whereby another is injured in his person or
property, or deprived of having and exercising any right or privilege of a citizen of the

United States, the party so injured or deprived may have an action for the recovery of

Washington v Washington, Et Al. - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 4:20-cv-01882-KAW Document1 Filed 03/16/20 Page 3 of 9

damages occasioned by such injury or deprivation, against any one or more of the

conspirators.

VENUE

The PLAINTIFF Jason Levette Washington and DEFENDANT Yassa Goba Washington

primary residences are located in Alameda County. Venue is appropriate.

PARTIES

PLAINTIFF Jason Levette Washington resides at 5609 Foothill Boulevard, Oakland CA 94605.
DEFENDANT Yassa Goba Washington resides at 2220 E21st Street, Oakland CA 94606.
DEFENDANT DOES 1-5, are agents that aided and abetted, either directly or indirectly
Defendant Yassa Goba Washington’s efforts to unlawfully ‘evict’ the Plaintiff.

STATEMENT OF FACTS

1. The Defendant Yassa Goba Washington did actively conspire with other parties against
the Plaintiff Jason Levette Washington for several months and did interfere and obstruct
Religious Expression and facilitation of services at his church of attendance and
residence for past 6 years located at 5609 Foothill Blvd in Oakland. Defendants later on
February 29, March 1 and March 8, eviction attempts which were unlawful premia fascia
for their lack of legal authority being neither principal renters nor owners of the premises.

2. On Sunday, February 23", 29" and March 1, 2020, Yassa Goba Washington and her
agents did attempt to unlawfully evict resident Jason Levette Washington from his
residence at 5609 Foothill Boulevard in Oakland CA 94605 by means violative of Cal.
Civ. Code §789.3(a),(b)1.,(b)3 and rights protected 42 U.S. Code § 1985.

3. Plaintiff possesses 2 California IDs, one expired and another current to attest to his

residency.

Washington v Washington, Et Al. - 3

 
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 4:20-cv-01882-KAW Document1 Filed 03/16/20 Page 4 of 9

4. Plaintiff of each of the three occasions raised requested an Unlawful Detainer according

to California law and was refused.

. Below are details of the Defendant Yassa Goba Washington removing Plaintiffs property

from the building and locking it outside to dispossess and the incident report from OPD

that Plaintiff filed the next day in response to these actions:

[Google Drive Audio February 23:

https://drive.google.com/open?id=1QFPaXH92ZY6raG_jxQlm2XLYbeBK XhgZ ]
[Youtube Link February 29: https://youtu.be/pqTBSsVQBcg ]

[Youtube Link March 1: https://youtu.be/wDMgkK05Q0-4 ]}
[Google Drive Picture March 2:

https://drive.google.com/open?id=14NaYi4 VuaOMLXOkN2vBUI2zByfCQ1LIiSS ]
[Renderos Aids Property Dispossession 3/8/2020

https://drive.google.com/file/d/169vO2Iuok6k75xGTL Ixpg7Rti0rIBh_3/view?usp=shari
ng |

. The Plaintiff is an active participant of New Beginning International Ministry located at

the address in question and is the primary facilitator of all its services Monday Saturday
through the direction of the Founding Pastor Clinton Bobray, and yields to the auspices

of the acting Pastor Teman Mansfield on Sundays.

5609 Foothill Blvd is a dual-use property that has a medium sized hall on one side and
an apartment/residence on the other. The premises has been sublet to residence for

several years, many of which whose mail is still delivered there.

. Plaintiff has had residence at 5609 Foothill Blvd. since April of 2014 to which both his

expired and current drivers licenses shall attest.

Washington v Washington, Et Al. - 4

 
10

I

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

10

11.

12.

13.

14.

15.

Case 4:20-cv-01882-KAW Document1 Filed 03/16/20 Page 5 of 9

Plaintiffs residency was initiated at will at 5609 Foothill Blvd by the Lead and Founding
Pastor Clinton Bobray in 2014, by whom the primary Defendant Yassa Goba Washington

was recently divorced roughly 2 years ago.

. Due to Plaintiffs proximity to the hall he has been the primary facilitator and conductor

ofweekly activities at the Church since the Founding Pastors’ need to relocate for
personal business 3 year ago. Tuesdays Bible Study, and Friday Prayer service at the
church as well as weekly outreach to community has been done exclusively by the
Plaintiff, he has become the principal facilitator of 90% of all service conducted at New

Beginning International Ministry with the exception of Sunday Service.

Yassa Goba Washington has repeatedly attempted to diminish the presence of NEW
BEGINNING INTERNATIONAL MINISTRY in favor of accommodating a Spanish

speaking ministry desire rent time already assigned to NBIM ministerial service.

The Plaintiff Jason Levette Washington’s faithful facilitation of NBIM services for last 6
years interferes with the Defendants intent to rent NBIM space and time to an outside

ministry.

Defendant Yassa Goba Washington is not the Pastor of NBIM and does not participate in

any weekly or outreach activities accept occasional Sunday services.

The Defendant Yassa Goba Washington neither her agents are owner, resident or

authorized renter of the premises in question.

Yassa Goba Washington is the ex-wife of the founding pastor and has a substantial
financial interest in diminishing the presence of NBIM while attempting to retain
authority over the property under her ex-husbands name which she does not have by law

nor by will of the founding pastor of NBIM.

Washington v Washington, Et Al. - 5

 
10

11

12

13

14

1$

16

17

18

20

21

22

23

24

25

26

 

 

16.

17.

18.

19,

20.

2i.

Case 4:20-cv-01882-KAW Document1 Filed 03/16/20 Page 6 of 9

Plaintiff repeatedly asked for an Unlawful Detainer according to California law in order

proceed with the due process requirements of California law for an eviction.

On February 29 and March 1, 2020 Defendant Yassa Goba Washington refused to give
credence to California law to proivde an Unlawful Detainer at Plaintiffs requests and

began removing Plaintiff Jason Levette Washington property outside.

Defendant Yassa Goba Washington would later claim that her request for Plaintiff to
leave property, which she possesses no authority to do, was predicated on his “attitude”
and failure to “take out garbages”, causes that were never mentioned previously in
meeting accusing the Plaintiff, never raised when the Founding Pastor was present and
which he was never obligated to perform as Plaintiff expressed the meeting when these

accusations were initially raised on February 23, 2020 [Link:

https://drive.google.com/open?id=1QFPaXH92ZY6raG_jxOlm2XLYbeBKXhgZ ]

Plaintiff has abundant evidence to prove that the harassment and accusation suffered by
him; beginning since summer of 2017 by the Defendant and accompanying parties Does
1-5 (in the absence of the Founding Pastor, to frustrate and interfere with facilitation of
the youth ministry, weekly services and community outreach at the church) were merely
attempted means to justify her overall desire to remove the Plaintiff outright from the
premises in the absence of the Founding Pastor, which she attempted to execute on the
23°4,

Yassa Goba Washington and agents have been documented for several months
attempting to maliciously raise accusations, provoke altercation, and unjustly accuse

against the Plaintiff to unjustly substantiate means that were attempted on Feb. 23, 2020.
Yassa Goba Washington called the Plaintiff on February 12, 2020 around 10 a.m. and

attempted to berate him about the sanctuary being setup for youth services that afternoon,

when the Defendant began to verbally assault the plaintiff within the hearing range of his

Washington v Washington, Et Al. - 6

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

22.

23.

24.

25.

26.

27.

28.

Case 4:20-cv-01882-KAW Document1 Filed 03/16/20 Page 7 of 9

colleague, Jennifer Garcia, whom he was in company with at the time, he discontinued

the call.

Yassa Goba Washington attempted to label the Plaintiffs unwillingness to be verbally
berated and disconnecting the call as ‘disrespect’ and justification for her unlawful
attempts to remove the Plaintiff from premises and fulfill the purposes of herself and

other entities desiring to diminish and replace the Ministry.

Upon March 1, 2020 Plaintiff Jason Levette Washington entered the hall where church is
held to participate in services as he had for the last 6 years, that were to start in 15

minutes.

When the Plaintiff entered, he found find Defendant Yassa Goba Washington and another

person already inside the church

Defendant Yassa Goba Washington said good morning and cordially asked for the key to
the back gate, and the Plaintiff not anticipating that she would begin an altercation on

Sunday morning before worship service obliged her.

Yassa Goba Washington went into the downstairs near rear of property and began
removing the Plaintiffs property that is used for Team Lord Jesus Christ Youth
Ministries and ADAM EDEN GOD Landscaping fundraising through the week, placing

them outside.

Defendant Yassa Goba Washington then locked the gate to outside.

When the Plaintiff requested that she return the key that he gave her so that he could have

access to property she repeatedly refused she refused.

Washington v Washington, Et Al. - 7

 
Case 4:20-cv-01882-KAW Document1 Filed 03/16/20 Page 8 of 9

29. Plaintiff went into sanctuary waited for the Pastor to begins service and participated.

30. After services were concluded and the church hall was empty, the Plaintiff called and

10

Il

12

13

14

16

17

18

19

20

21

22

23

24

25

26

 

 

31.

32.

33.

1,

requested police to come and take a report of the incident to which they responded the

following morning.

The downstairs room was not utilized at all that Sunday day for any activity as it had not

been for several weeks prior with one exception.

That Sunday March 1,2020 Defendant Yassa Goba Washington did willful interference
with the property of the Plaintiff without his consent when willfully dispossessing and
locking from Plaintiffs access (1) Unassembled Basketball Backboard for Team Lord
Jesus Christ Youth Ministries (2) Garden Cart Full of battery powered and manual
landscaping tools used for ADAM EDEN GOD LANDSCAPING (3)Skateboards
Utilized for Transportation of participants in Team Jesus and AEG LANDSCAPING
assignments. (4 and 5) Two push Reel Mowers for AEGL (6) Extendable Poles for

Basketball Court (7) Amazon Box of accessories used for weekly gospel activities.

On March 8, Santiago Renderos and other affiliated parties intentionally locked property
of the Plaintiff in the backyard and refused to unlock when asked, stating they were
instructed by the Defendant Yassa Goba Washington to do so, which directly impacted

religious programs services and activities at the church for the week.

CLAIMS
Plaintiff raises claim for 42 U.S. Code § 1985 for facts in Paragraphs 1, 2, and 33.

RELIEF

The Plaintiff in this matter petitions the Court for injunctive relief.

Washington v Washington, Et Al. - 8

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 4:20-cv-01882-KAW Document1 Filed 03/16/20 Page 9 of 9

Dated this 9th day of March,
Year of my Lord 2020.

(L L0Olefe
U/

Court of Appeals for the Ninth Circuit
95 7th St, San Francisco, CA 94103

Civil Rights Division of the U.S. Department of Justice
(202)5 14-2000

950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

Washington v Washington, Et Al. - 9

 
